DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 33 – 52 are pending.
Claims 1 – 32 have been previously canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the current-carrying volume" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34 – 52 are also rejected for depending on claim 33.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim 33, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to an apparatus which falls within the statutory category of a machine. The claim(s) recite(s) the limitations of “(i) calculating, based at least in part on one or more of the measured magnetic field components, an estimated transverse position of one or more primary electric discharges within a discharge gap between first and second longitudinal electrical conductors positioned within the current-containing volume, and (ii) calculating, based at least in part on the estimated transverse position of the one or more primary electric discharges, and transmitting to one or more of the magnetic field sources, one or more of the corresponding control signals that result in application of one or more of the corresponding applied magnetic fields having corresponding non-zero components directed transversely across the current containing volume”. The limitations of calculating falls within the enumerated grouping of mathematical concept of calculation, which can be illustrated from the relevant portion of the spec regarding using the computer system to calculate. Also, it should be noted that the "calculating… an estimated transverse position” can be accomplished visually/mentally on the fly. The formula does not have to be in the claim to have the limitation directed to an abstract concept.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “a computer system being structured, connected, and programmed for the functions.  Note that those elements do not limit the structure of the system. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See para [0078] of the original specification which suggests the use of general computers to implement the system. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 33 is ineligible under 35 USC 101.
Dependent Claims(s) 34 – 52, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 34, the structure of the apparatus, the processors for the calculation is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 35, configuration of a chamber…. is considered more than an abstract limitation, but not a practical application because is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claims 36, the structure of the electric arc furnace…. integrates the invention into a practical application. The claim is eligible.
Regarding Claims 37 – 39, the computer system is structured…. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See para [0078] of the original specification which suggests the use of general computers to implement the system. Therefore, the claim is directed to an abstract idea.
Regarding Claims 40 and 41, two or more of the magnetic field is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claims 42 – 45, the discharge gap and the computer system. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See para [0078] of the original specification which suggests the use of general computers to implement the system. Therefore, the claim is directed to an abstract idea.
Regarding Claims 46 – 52, calibration parameters, control signal, feedback coefficients, the magnetic field sensors, and calculating the estimated position, these are considered more than an abstract limitation, but not a practical application because is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).

The claims which have been considered ineligible under 35 USC 101 have been selected by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 33. Therefore, no prior art rejection for claim 33 is presented in this action. However, Claims 33 – 35 and 37 – 52 are rejected under 35 U.S.C. 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cibula et al. (US 2019/0219615 A1) suggests an apparatus comprising one or more magnetic field sensors, one or more magnetic field sources, and a control and data acquisition system that includes a computer system (see claim 1).
Oren et al. (US 2020/0001048 A1) discloses a system for determining an error associated with an electrode disposed on a medical device, the system comprising: a processor; and a memory storing instructions on a non-transitory computer-readable medium, wherein the instructions are executable by the processor to: receive an electrode signal from the electrode disposed on the medical device; receive a plurality of other electrode signals from a plurality of other electrodes disposed on the medical device; and determine that the electrode signal received from the electrode disposed on the medical device is an outlier in relation to the plurality of other electrode signals from the plurality of other electrodes disposed on the medical device, based on a comparison between the electrode signal and the plurality of other electrode signals (see claim 1).
Hresko et al. (US 2017/0296056 A1) teaches the device is in an invalid operating mode, at least one of one or more response buttons are stuck and a response button signal error has occurred, at least one of one or more patient parameters is deemed corrupted, an update of the one or more patient parameters has failed, the at least one of the electrode assembly and the controller is deemed inoperative, and the device fails a pulse test (see claim 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/23/2022